DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 2-23 are objected to because of the following informalities.  Appropriate correction is required.
In claim 2, line 1, the word -- a -- should be inserted before the phrase “construction material”.  In line 3, the word -- the -- should be inserted before the phrase “construction material”.
In claim 11, lines 3-4, the phrase “a moisture property gauge” should be changed to -- the moisture property gauge --.
In claim 14, line 3, the phrase “a construction material” should be changed to -- the construction material --.
In claim 17, line 2, the phrase “a signal” should be changed to -- the signal --.  In lines 2-3, the phrase “a moisture property” should be changed to -- the moisture property --.
In claim 20, line 6, the phrase “the sample” should be changed to -- the sample construction material -- to provide proper antecedent basis.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 4-5 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
In claim 4, line 2, the phrase “the material property gauge” lacks antecedent basis.  In lines 2-3, the phrase “the material property gauge” lacks antecedent basis.  [NOTE:  It is suggested and would appear in line 1 of each of the claims, that the phrase “A gauge” or “The gauge” be changed to -- A material property gauge -- or -- The material property gauge – would provide the proper antecedent basis and to provide better clarification].
In claim 5, line 2, the phrase “the material property gauge” lacks antecedent basis.
In claim 9, line 2, the phrase “the material property gauge” lacks antecedent basis (two occurrences in this line).
In claim 14, line 6, the phrase “determining a seismic property” is indefinite since it is unclear how one or from what is this seismic property is formed/created.  Please clarify.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,4-5,7-10,12-14,16-17,19-22,24,26-29,31-32 of U.S. Patent No. 7,581,446 (Troxler).  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the ‘446 Troxler patent.  At the same time, even though some of the claimed features/elements in the Instant application are not explicitly claimed in the ‘446 Troxler patent, to have set such structural characteristics and properties as in the claims are considered to have been a matter of optimization choices that would have been obvious to an artisan of ordinary skill in the art at the time of invention without departing from the scope of the invention. .

Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,6,8-9,11-18 of U.S. Patent No. 8,984,946 (Troxler).  Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the ‘946 Troxler patent.  At the same time, even though some of the claimed features/elements in the Instant application are not explicitly claimed in the ‘946 Troxler patent, to have set such structural characteristics and properties as in the claims are considered to have been a matter of optimization choices that would have been obvious to an artisan of ordinary skill in the art at the time of invention without departing from the scope of the invention. Therefore, the claims in the Instant application are not patentably distinct from the claims of the ‘946 Troxler patent.

Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3,5-10,12-13,15-22,24-26,28-29,31 of U.S. Patent No. 9,880,146. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the ‘146 Troxler patent.  At the same time, even though some of the claimed features/elements in the Instant application are not explicitly claimed in the ‘146 Troxler patent, to have set such structural characteristics and properties as in the claims are considered to have been a matter of optimization choices that would have been obvious to an artisan of ordinary skill in the art at the time of invention without departing from the scope of the invention. Therefore, the claims in the Instant application are not patentably distinct from the claims of the ‘146 Troxler patent.

Claims 2-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,3-12,14-19,21-25 of U.S. Patent No. 10,928,376 (Troxler). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements and features in the Instant application are claimed in the ‘376 Troxler patent.  At the same time, even though some of the claimed features/elements in the Instant application are not explicitly claimed in the ‘376 Troxler patent, to have set such structural characteristics and properties as in the claims are considered to have been a matter of optimization choices that would have been obvious to an artisan of ordinary skill in the art at the time of invention without departing from the scope of the invention. Therefore, the claims in the Instant application are not patentably distinct from the claims of the ‘376 Troxler patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 








/HELEN C KWOK/Primary Examiner, Art Unit 2861